Case 1:19-cv-22791-UU Document 1 Entered on FLSD Docket 07/08/2019 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                    Case No. ___________________

 JADE A. RENAUD,

                     Plaintiff,

 v.

 CREAM MANAGEMENT & CONSULTING
 INC., a Florida corporation, and
 EDGARDO LAFAURIE,

               Defendants.
 _______________________________________/

              DEFENDANTS’ NOTICE OF AND PETITION FOR REMOVAL

                Defendants, Cream Management & Consulting Inc. (“Cream Management”) and

 Edgardo Lafaurie (“Mr. Lafaurie”) (collectively “Defendants”), by and through their undersigned

 counsel and in accordance with the applicable Federal Rules of Civil Procedure and 28 U.S.C. §§

 1331, 1441, and 1446, hereby file this Notice of and Petition for Removal (the “Notice”).

 Defendants request that the Court remove this action filed by Plaintiff, Jade A. Renaud

 (“Plaintiff”), in the County Court in and for Miami-Dade County, Florida, to the United States

 District Court for the Southern District of Florida, Miami Division. The removal of this action is

 based upon the following:

                1.        On or about June 4, 2019, Plaintiff filed a Complaint in the County Court

 in and for Miami-Dade County, Florida, captioned Jade A. Renaud v. Cream Management &

 Consulting Inc., a Florida corporation, and Edgardo Lafaurie (the “County Court case”). The

 County Court case was assigned case number 2019-013529-CC-05.
Case 1:19-cv-22791-UU Document 1 Entered on FLSD Docket 07/08/2019 Page 2 of 4
                                                                   Case No. ___________________


                2.      In the single-count Complaint, Plaintiff alleges violations of the Federal

 Labor Standards Act’s (“FLSA”) overtime provisions, 29 U.S.C. § 207(a), against both

 Defendants.

                3.      This action is within the original federal question jurisdiction of the

 United States District Court pursuant to 28 U.S.C. § 1331, because Plaintiff alleges a claim under

 the FLSA. Thus, this action is removable pursuant to 28 U.S.C. § 1441(a).

                4.      Defendants were served on June 17, 2016. Therefore, this Notice has been

 filed within thirty (30) days after Defendants’ receipt of the pleading setting forth the claims for

 relief upon which this removal is based, as required by 28 U.S.C. § 1446(b).

                5.      As required by 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

 orders served upon Defendant are attached to this Notice at Exhibit 1. (Attached hereto as

 Exhibit 2 are all filings from the docket of the County Court case.)

                6.      A removal is not proper unless “all defendants who have been properly

 joined and served … consent to the removal of the action.” 28 U.S.C. § 1446(b)(2)(A). The

 Defendants have complied with this requirement because both Defendants consent to removal

 and are jointly filing this Notice of and Petition for Removal.

                7.      Pursuant to 28 U.S.C. § 1446(d), Defendants will provide promptly

 written notice of the removal to Plaintiff and will file a copy of this Notice in the County Court

 in and for Miami-Dade County, Florida.

                8.      The United States District Court for the Southern District of Florida,

 Miami Division, includes the judicial county in which Plaintiff filed his Complaint. Thus,

 removal is proper to this Court.




                                                  2
Case 1:19-cv-22791-UU Document 1 Entered on FLSD Docket 07/08/2019 Page 3 of 4
                                                                   Case No. ___________________


                WHEREFORE, Defendants respectfully request that the United States District

 Court for the Southern District of Florida accepts the removal of this action from the County

 Court in and for Miami-Dade County, Florida and direct that the County Court has no further

 jurisdiction of this matter unless and until this case is remanded.

 Dated: July 8, 2019                              Respectfully submitted,

                                                  By: s/Jennifer A. Schwartz
                                                  Jennifer A. Schwartz, Esq.
                                                  E-mail: jennifer.schwartz@jacksonlewis.com
                                                  Florida Bar No. 502431
                                                  Naveen Paul, Esq.
                                                  Florida Bar No. 98059
                                                  Email: naveen.paul@jacksonlewis.com

                                                  JACKSON LEWIS P.C.
                                                  One Biscayne Tower, Suite 3500
                                                  2 South Biscayne Boulevard
                                                  Miami, Florida 33131
                                                  Telephone: 305-577-7600
                                                  Facsimile: 305-373-4466

                                                  Counsel for Defendants


                                  CERTIFICATE OF SERVICE

                I hereby certify that a true and correct copy of the foregoing document is being

 served on July 8, 2019, on all counsel of record on the Service List below via transmission of

 Notices of Electronic Filing generated by CM/ECF.

                                                       s/ Naveen Paul
                                                          Naveen Paul, Esq.




                                                   3
Case 1:19-cv-22791-UU Document 1 Entered on FLSD Docket 07/08/2019 Page 4 of 4
                                                               Case No. ___________________


                                         SERVICE LIST

                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

         JADE A. RENAUD v. CREAM MANAGEMENT & CONSULTING INC., ET AL.

                                Case No. ___________________

 Jose O. Diaz, Esq. (988103)                      Jennifer A. Schwartz, Esq. (502431)
 Email: jose@thediazfirm.com                      Email: jennifer.schwartz@jacksonlewis.com
 Daniel Martinez, Esq. (147338)                   Naveen Paul, Esq. (98059)
 Email: dmartinez@themartinezfirm.com             E-mail: naveen.paul@jacksonlewis.com

 THE DIAZ LAW FIRM P. A.                          JACKSON LEWIS P.C.
 THE MARTINEZ LAW FIRM, P.A.                      One Biscayne Tower, Suite 3500
 1490 West 68th Street, Suite 104                 2 South Biscayne Boulevard
 Hialeah, Florida 33014                           Miami, Florida 33131
 Telephone: (786) 703-2961                        Telephone: (305) 577-7600
 Telephone: (305) 271-7766

 Counsel for Plaintiff                            Counsel for Defendants

 Served via transmission of Notices of            Served via transmission of Notices of
 Electronic Filing                                Electronic Filing
 4817-6593-4491, v. 2




                                              4
